Citation Nr: 0515164	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  95-32 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for chronic low back pain associated with residuals, 
left knee laxity, status-post multiple surgeries.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


\
INTRODUCTION

The veteran served on active duty from July 1979 to May 1980.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2001, the Board granted 
service connection for a low back disability, and remanded 
the issue of entitlement to a TDIU.  The Board also denied an 
evaluation in excess of 30 percent for a left knee disability 
and found that new and material evidence had not been 
received to reopen a claim for service connection for a right 
knee disability.  The veteran did not appeal these denials to 
the Court of Appeals for Veterans Claims (Court) and they 
became final.  

An October 2001 rating decision assigned a 20 percent 
evaluation for the veteran's chronic low back pain, effective 
in October 1993.  The veteran submitted a timely notice of 
disagreement with that evaluation and was provided a 
statement of the case (SOC).  In a September 2002 
supplemental statement of the case (SSOC), the RO denied 
entitlement to a TDIU.  

In June 2003, the Board remanded the issues of entitlement to 
an initial evaluation in excess of 20 percent for chronic low 
back pain, and entitlement to a TDIU, to ensure compliance 
with the Veterans Claims Assistance Act (VCAA).  

At that time, the Board erroneously listed on the title page 
the issues of entitlement to an increased evaluation for a 
left knee disability, and whether new and material evidence 
had been submitted to reopen a claim for a right knee 
disability.  Since the Board had issued a final order with 
respect to these claims, they are no longer in appellate 
status.  

The Board will proceed with the issues currently on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's chronic low back pain does not approximate a severe 
lumbosacral strain, with associated symptoms; does not result 
in more than moderate limitation of lumbar spine motion; and 
does not limit forward flexion of the thoracolumbar spine to 
30 degrees or less; result in ankylosis; or result in 
radicular symptoms. 

3.  The competent medical evidence demonstrates that the 
veteran's service-connected left leg disability and low back 
disability are not sufficiently disabling as to preclude 
securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 20 percent for chronic low back pain associated 
with residuals, left knee laxity, status-post multiple 
surgeries, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 and 5295 (prior to September 26, 2003); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (from September 26, 2003).

2.  The requirements for a total disability evaluation based 
on individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the November 1994 rating decision 
on appeal and the July 1995 SOC; the October 2001 rating 
decision on appeal and the September 2002 SOC; and various 
SSOCs, including those dated in September 2002 and March 
2005, after the Board's remands.  Additionally, the RO sent 
the veteran letters in October 2001 and August 2003 that 
explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the SSOCs dated 
in September 2002 and March 2005 included the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records and 
private treatment records.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  VA also conducted relevant VA medical 
examinations.  There is no indication from the claims folder 
or allegation from the appellant that any relevant evidence 
remains outstanding.  In this regard, the Board observes that 
in October 2002 the veteran informed VA that he was receiving 
benefits from the Social Security Administration (SSA) for 
service-connected disability.  Records from the SSA have 
already been obtained and associated with the veteran's 
claims file.  The veteran does not indicate that the SSA 
would have any additional records not in the claims file.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

In August 2003, the RO requested that the veteran submit 
additional evidence in support of his TDIU claim via a VA 
Form 21-8940.  The veteran did not complete and submit this 
form.  The Board points out that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

When the veteran initiated his appeal of the 20 percent 
evaluation, he was appealing the original assignment of 
disability evaluation following an award of service 
connection.  The severity of the veteran's low back 
disability is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119(1999).

Disabilities of the thoracic and lumbar spine are evaluated 
in accordance with VA's Schedule for Rating Disabilities, set 
out at 38 C.F.R. part 4.  In August 2003, amendments were 
made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 20 percent disabling if there was muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position. The next higher rating, and the highest 
for this rating code, is 40 percent, which requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. Part 4, § 71a, 
Code 5295 (2003).  

Also prior to September 26, 2003, severe limitation of motion 
the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243) the General Rating Formula for Diseases and Injuries of 
the Spine (General Formula) is as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: Unfavorable ankylosis of the 
entire spine will be rated as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine will 
be rated as 50 percent disabling; Unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine will be rated as 
40 percent disabling; Forward flexion of the cervical spine 
to 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine will be rated as 30 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height will 
be rated as 10 percent disabling. 68 Fed. Reg. 51454-51456 
(August 27, 2003), to be codified at 38 C.F.R. § 4.71a 
(2004).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Turning to outpatient treatment reports, VA and private 
medical records show various back complaints and treatment 
during the appeal period.  Private reports note pain during 
1998 to 2000.  In December 2000, a private physician noted 
that the veteran had tenderness with spasms, and pain with 
extension.  Extension was to 20 degrees.  Lateral flexion and 
rotation were to 20 degrees.  A November 2003 private 
evaluation report provides a diagnosis of chronic low back 
pain.  The physician reported physical findings and noted 
that the veteran did not seem to have symptoms suggestive of 
significant radiculopathy or sciatica that day.  VA reports 
show complaints and treatment in 2003 and 2004.  

Records received from the SSA include a 1994 record showing 
acute back strain with decreased range of motion.  The report 
of a December 1994 disability evaluation noted that the 
veteran had 85 percent of flexion.  Rotation was to 15 to 20 
degrees on the left and 15 degrees on the right.  Lateral 
flexion was approximately equal on either side, approaching 
35 degrees.  

Turning to examination reports, the report of a November 1993 
VA examination provides that the veteran was known at that 
office, due to past treatment, and sets forth his pertinent 
medical history, complaints and physical findings.  He had no 
spine complaints.  He said that sitting in a car for two 
hours resulted in a dull type of aching sensation in the 
lumbosacral area.  Lifting caused sharp pain.  He had no 
radicular complaints, and no bowel, bladder, or GU 
dysfunction of any type.  There were no deformities or spasm.  
Range of motion was flexion to 110 degrees, lateral flexion 
to 45 degrees on the right and 43 degrees on the left; and 
bilateral rotation to 27 degrees.  The diagnosis examiner 
noted that while the veteran had subjective complaints 
regarding the lumbar spine, there were no objective findings.  

The report of an August 2000 VA examination provides that the 
veteran's claims file was reviewed, and sets forth the 
pertinent medical history, complaints and physical findings.  
The veteran complained of pain with activity and walking.  He 
wore a back brace during activity and noted that night pain 
awoke him.  The veteran had no neurological symptoms.  On 
physical examination, he had 100 percent of expected flexion, 
lateral bending, rotation and extension of the spine.  He 
complained of tenderness and pain with pressure.  The 
pertinent diagnosis was low back pain with subjective 
complaints with non-physiological response to chronic pain, 
no evidence of chronic strain placed on low back.  

The report of a September 2002 VA examination provides that 
the veteran's claims file was reviewed, and sets forth the 
pertinent medical history, complaints and physical findings.  
On physical examination, there was normal lumbar lordosis, 
good muscle tone without spasm, and no tenderness on 
palpation.  Extension was to 25 degrees without pain, flexion 
was to 65 degrees with pain at the end of motion, lateral 
flexion was to 25 degrees bilaterally without complaints, and 
rotation was to 20 degrees without complaints.  The pertinent 
diagnosis was normal lumbosacral spine with spina bifida at 
S1.  

The report of a December 2004 VA examination provides that 
the veteran's medical records were reviewed, and sets forth 
the pertinent medical history, complaints and physical 
findings.  The veteran complained of a constant dull aching 
pain in the low back, that was a 10 on a scale of 1 to 10.  
He took Motrin three times a day and had periods of severe 
flare-ups every other day.  They lasted 6 to 8 hours and were 
precipitated by bending and walking, and alleviated by rest.  
He had additional limitation of motion during these periods.  
He denied numbness, weakness, bowel or bladder complaints or 
erectile dysfunction. 

On physical examination, the veteran was tender to palpation 
over the axial spine and lumbar spine.  There was no 
ankylosis and gait pattern was normal.  There was no evidence 
of lack of endurance with repetitive flexion-extension of the 
lumbar spine.  Sensory and motor examinations were completely 
intact, and there was no atrophy.  Muscle strengths were 5/5 
and there were no pathological reflexes.  Radiographic 
examination showed degenerative changes.  Straight leg raise 
was negative bilaterally and reflexes were 2/3.  The 
impression was L5-S1 degenerative disc disease.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
chronic low back pain under the old or revised criteria.  

The medical evidence of record, including the outpatient 
reports and VA examination reports, are negative for any 
indication that the veteran's disability approximates severe 
lumbosacral strain.  The veteran's disability has often been 
described as without objective findings.  The record is also 
negative for positive Goldthwaite's sign.  While the 
veteran's lumbar motion is limited, there is no complete loss 
of such motion.  Thus, the Board finds that an evaluation in 
excess of 20 percent is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  

The medical evidence also shows some limitation of motion of 
the lumbar spine during the appeal period.  However, the 
medical evidence also shows that on occasions the veteran had 
no objective findings.  The Board is aware that the December 
2004 VA examination report does not provide any findings 
regarding the veteran's range of motion.  The report does, 
however, provide that the veteran had no atrophy, which 
indicates that there was no significant limitation of motion.  
Thus, the Board finds that the veteran's limitation of motion 
does not approximate the severe limitation required for a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

The medical evidence also fails to show that the veteran has 
ankylosis of the spine, or forward flexion limited to 30 
degrees or less.  Thus, the Board finds that a 40 percent 
evaluation is not warranted under 38 C.F.R. § 4.71a, the 
General Formula.  The criteria for a 30 percent evaluation 
under the General Formula relate to the cervical spine and do 
not apply to the veteran's disability.  Id.  

Finally, the record is negative for recurring or 
incapacitating episodes of neurological symptoms.  Thus, an 
evaluation in excess of 20 percent is not warranted for the 
veteran's chronic low back pain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), or 38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2004).  

The Board has considered the factors elucidated in DeLuca.  
The Board notes that application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not appropriate where, as here, the 
diagnostic code is not predicated on loss of range of motion.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (specifically 
addressing the evaluation of a knee disability under Code 
5257).  But see Spurgeon v. Brown, 10 Vet. App. 194 (1997) 
(even if a separate rating for pain is not required, the 
Board is still obligated to provide reasons and bases 
regarding application of the regulation).  The Board finds 
that the veteran's chronic low back pain does not warrant an 
evaluation in excess of 20 percent, even with consideration 
of sections 4.40 and 4.45 for functional loss, assessed on 
the basis of increased limitation of motion, pursuant to the 
guidelines set forth in DeLuca.  The VA outpatient treatment 
records and examination reports do not demonstrate that the 
pain from the veteran's service-connected disability results 
in functional loss that more nearly approximates symptom 
combinations productive of severe lumbosacral strain 
(38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003)); ankylosis 
of the spine, or forward flexion limited to 30 degrees or 
less (38 C.F.R. § 4.71a, the General Formula (2004)); or 
severe limitation of motion of the lumbar spine (38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

The Board recognizes the veteran's own contentions that his 
low back disability results in pain that warrants an 
evaluation in excess of 20 percent.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a lay person, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as whether a condition 
satisfies diagnostic criteria.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  As a result, his own assertions do not 
constitute competent medical evidence in support of his 
claim.  

Entitlement to a TDIU.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

The veteran contends that he is unemployable due to his 
service-connected left knee and low back disabilities.  
Specifically, he notes that he has knee instability and must 
wear braces on both knees and use a cane.  He also notes that 
he is unable to lift heavy objects or sit for long periods of 
time, due to his back.  

In the veteran's August 1994 written application for TDIU, he 
reported that he was unable to work due to his service-
connected left knee disability, his then non-service-
connected back disability, and his non-service-connected 
right knee disability.  He reported that he had last worked 
full time in October 1987 and that he had become too disabled 
to work in November 1989.  His jobs had included machine 
builder, assistant to plant manager, janitor and welder.  He 
had an eleventh grade education.

In August 2003, the RO requested that the veteran submit 
additional evidence in support of his TDIU claim via a VA 
Form 21-8940.  The veteran did not complete and submit this 
form.  

Records from the SSA indicate that in June 1990, the SSA 
determined that the veteran was disabled for SSA purposes as 
of November 1989.  His primary diagnosis was instability of 
knees, and the secondary diagnosis was disorders of the back, 
discogenic and degenerative.  In March 1998 the SSA continued 
the determination.  

The report of a September 2002 VA examination sets forth the 
veteran's physical complaints, medical history, results of 
physical examination, and results of diagnostic studies.  The 
diagnoses were history of bilateral knee injuries; currently 
status-post ACL reconstruction as well as lateral 
meniscectomy on the right side; right knee was stable with 
adequate range of motion; left knee was unstable with a 
cruciate deficiency of the joint; normal lumbosacral spine 
with spina bifida occulta at S1 level.  

The examiner noted having reviewed the [September 2001] 
remand as well as the veteran's claims file.  The examiner 
opined that there was a minor degree of industrial impairment 
in terms of using the knees, especially in light of the 
veteran's vocational history.  Regarding his lower back 
complaints, there was no indication of industrial impairment.  
Interference with ordinary activities including the ability 
to obtain and maintain a gainful employment was minimal on 
the basis of service-connected disability.  The rationale for 
this conclusion was that the veteran had adequate range of 
motion of the lower back and no evidence of neurological 
involvement.  There was no objective evidence of pain in the 
lower back.  The right knee was stable with adequate range of 
motion, without any impairment of function due to subjective 
complaints of pain.  There was some impairment of function 
due to the unstable left knee and functional loss due to 
pain.  

In July 2004, the examiner who had conducted the September 
2002 VA examination provided that he had reviewed the [June 
2003] remand, and the veteran's claims file, including the 
September 2002 VA examination report.  The examiner expressed 
the opinion that the combined effects of the veteran's 
service-connected back complaints and left knee condition 
were stable enough for the veteran's ability to obtain and 
maintain some form of gainful employment.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a TDIU.  

The veteran's service-connected disabilities are injury 
residuals, left knee laxity, status-post multiple surgeries, 
rated as 30 percent disabling; and chronic low back pain 
associated with injury residuals, left knee laxity, status-
post multiple surgeries, rated as 20 percent disabling.  The 
combined evaluation is 40 percent.  Accordingly, the veteran 
does not meet the basic criteria for consideration for 
entitlement to TDIU on a schedular basis under 38 C.F.R. § 
4.16(a) (2004). 

In addition, the Board finds that an extraschedular grant of 
TDIU is not warranted.  38 C.F.R. § 3.321(b).  The record 
contains no evidence that the veteran's service-connected 
left knee and low back disabilities result in marked 
interference with employment beyond that contemplated by the 
rating schedule, or frequent periods of hospitalization that 
would render impractical the application of the rating 
schedule.  The veteran has submitted no employment records 
demonstrating an inability to work due to service-connected 
disability, or showing missed work due to doctors' 
appointments for treatment of service-connected disability.  
The Board notes that SSA disability criteria are not 
controlling for VA disability compensation purposes.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992)  In addition, 
the veteran's favorable SSA decision took into account his 
non-service-connected right knee disability.  Two VA medical 
opinions, variously based on examination of the veteran and 
review of the record, provide that the veteran can obtain and 
maintain gainful employment.  Accordingly, the Board can 
identify no basis for an extraschedular grant of TDIU.

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

An initial evaluation in excess of 20 percent for chronic low 
back pain associated with residuals, left knee laxity, 
status-post multiple surgeries, is denied.

A total disability evaluation based on individual 
unemployability is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


